DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “said internal and external tubes being arranged for longitudinal axial movement relative to one another by movement of a tube manipulator coupled to said internal and external tubes” and “said internal and external tube holders are axially movable with respect to one another along their longitudinal axes to cause bending of the distal ends of said tubes”, which according to at least one interpretation of the claim language, does not appear to be supported by the disclosure as originally filed. In particular, the disclosure as originally filed does not adequately describe both tubes and both tube holders being axially movable. Figures 5A-5B and the corresponding description in Applicant’s disclosure describe a tube manipulator 30 connected to a movable portion 32 of handle 20, which is connected to or abuts against external tube holder 22. “By moving the tube manipulator 30 distally, the movable portion also moves distally and causes the internal tube to move distally as well, thereby causing bending of the distal tip of the internal and external tubes” (see [0038] of the published application). There is no suggestion that external tube/external tube holder are movable (proximally or distally), and it is not clear how this would be possible since movable portion 32 abuts against external tube holder 22, which would seem to prevent movement of the external tube/external tube holder. [0040] describes “a manipulation handle that can axially move one of the tubes with respect to the other tube along their longitudinal axes”. Similarly, Figures 5C-E and the corresponding description in Applicant’s disclosure describe a tube manipulator 220 that may be a sleeve 222 attached to internal tube holder 218 such that as sleeve is rotated, internal tube 12 advances or retracts axially with respect to external tube 14 (see [0042] of the published application). However, none of these sections appears to describe axial movement of either of external tube or external tube holder. Further, none of these sections appear to describe the tube manipulator (30 or 220) being coupled to both internal tube 12 and 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 8,696,695 B2) (previously cited), further in view of Zirps et al. (US Patent No. 6,048,339) (previously cited).

	Regarding claim 1 as best understood, Patel et al. discloses a steering tool comprising: 
an internal tube (52) disposed inside an external tube (45), said internal and external tubes being arranged for longitudinal axial movement relative to one another by movement of a tube manipulator (54, 111), and at least one of said internal and external tubes is formed with transverse slots (46) near the distal end thereof (see col. 13, lines 23-31), and wherein the longitudinal axial movement causes bending of the distal ends of said tubes (see col. 7, lines 57-63 and col. 13, lines 10-37);
wherein said internal and external tubes are held in internal (53) and external tube holders (41), respectively, which are mounted in a manipulation handle (120) (see Figures 5 and 7 and col. 14, lines 19-21 and lines 39-46), and wherein said internal and external tube holders are movable axially with respect to one another along their 
wherein said tube manipulator is arranged to abut proximally against a stationary portion (59, 117) of said handle or to be received in a groove formed in said handle (see Figures 1 and 5-7).  
It is noted Patel et al. does not specifically teach the tube manipulator is coupled to said internal and external tubes or a distal end of said internal tube is fixedly joined to a distal end of said external tube. However, Zirps et al. teaches an internal tube (90) disposed inside an external tube (60), said internal and external tubes being arranged for longitudinal axial movement relative to one another by movement of a tube manipulator (16) coupled to said internal and external tubes (see Figures 1 and 6), wherein a distal end of said internal tube is fixedly joined to a distal end of said external tube (see col. 4, lines 28-35), wherein the longitudinal axial movement causes bending of the distal ends of said tubes (see Figure 6), wherein said internal and external tubes are held in internal (112) and external tube holders (54), respectively, wherein said internal and external tube holders are movable axially with respect to one another along their longitudinal axes to cause bending of the distal ends of said tubes (see col. 2, lines 24-27, col. 3, lines 46-56, and col. 4, lines 5-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering tool of Patel et al. to include the tube manipulator is coupled to said internal and external tubes, and wherein a distal end of said internal tube is fixedly joined to a distal end of said external tube, as disclosed in Zirps et al., so as to control the position or orientation of a distal end of the tubes between an orientation relatively close to the longitudinal central axis and relatively far from the longitudinal central axis according to the amount of relative axial displacement between the inner and outer tubes (see Zirps et al.: col. 4, lines 5-22).
Regarding claim 2, Patel et al. discloses said external tube holder interfaces with said internal tube holder with catches that maintain said internal and external tubes at a selected twisted orientation (see col. 14, lines 62-65).
Regarding claim 3, Patel et al. discloses a proximal end of the tool has an inlet opening (59, 117) for passing therethrough tools (e.g. guidewire 115) (see Figures 1 and 5-7 and col. 12, lines 61-64 and col. 14, lines 34-36).
Regarding claim 14, Patel et al. discloses said internal tube holder comprises a septum (42, 58) to seal passage of said internal tube therethrough (see Figure 7 and col. 14, lines 46-57).
Regarding claim 15, Patel et al. discloses said handle comprises a proximal fluid connector (59, 117) (see Figures 1 and 5-7 and col. 12, lines 61-64 and col. 14, lines 30-33).   

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Zirps et al., further in view of Ranucci et al. (US Patent No. 9,339,271 B2) (previously cited).

Regarding claim 4, it is noted Patel et al. does not specifically teach some of said slots of said at least one of said internal and external tubes are more bendable than other slots of said at least one of said internal and external tubes which are less bendable. However, Ranucci et al. teaches some of said slots (102) of said at least one of said internal and external tubes are more bendable than other slots (110, 111, 118) of said at least one of said internal and external tubes which are less bendable (see Figures 3A-5B and col. 7, lines 10-26 and lines 41-46, col. 10, lines 4-13, and col. 12, lines 10-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering tool of Patel et al. to include some of said slots of said at least one of said internal and external tubes are more bendable than other slots of said at least one of said internal and external tubes which are less bendable, as disclosed in Ranucci et al., so as to provide different articulation characteristics, increased bending resistance in selected directions, decreased bending resistance in selected directions, increased articulation ranges, complex articulation directions, etc. (see Ranucci et al.: col. 12, lines 12-19).
Regarding claim 5, Ranucci et al. teaches said slots which are less bendable abut against a stop (108) that prevents from bending more than the slots which are more bendable (see Figures 3A-5B and col. 4, lines 22-31 and col. 7, lines 41-61).
Regarding claim 6, Patel et al. discloses said at least one of said internal and external tubes bends differently when pushed as opposed to pulled (see Figures 2A-D and col. 12, lines 31-47).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Zirps et al., further in view of Sakakine et al. (US Publication No. 2007/0260225 A1) (previously cited).

.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Zirps et al., further in view of Salahieh et al. (US Publication No. 2012/0277730 A1) (previously cited).

Regarding claims 8-9, it is noted neither Patel et al. nor Zirps et al. specifically teach said external tube is formed with apertures for joining to said internal tube, wherein said apertures are located near stiffest and most flexible areas of said internal tube. However, Salahieh et al. teaches an external tube (34, 50, 80) formed with apertures (38, 57, 92) for joining to an internal tube (36), wherein said apertures are located near stiffest (52, 82) and most flexible (54, 85) areas of said internal tube (see Figures 3 and 5 and [0089] and [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Patel et al. and Zirps et al. to include the external tube being formed with apertures for joining to the internal tube, wherein said apertures are located near stiffest and most flexible areas of said internal tube, as disclosed in Salahieh et al., so as to facilitate bonding to provide for axial fixation of the two tubes (see Salahieh et al.: [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791